Name: Council Implementing Regulation (EU) 2018/1605 of 25 October 2018 implementing Regulation (EU) 2015/1755 concerning restrictive measures in view of the situation in Burundi
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  civil law;  European construction
 Date Published: nan

 26.10.2018 EN Official Journal of the European Union L 268/18 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1605 of 25 October 2018 implementing Regulation (EU) 2015/1755 concerning restrictive measures in view of the situation in Burundi THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2015/1755 of 1 October 2015 concerning restrictive measures in view of the situation in Burundi, and in particular Article 13(4) thereof (1), Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 October 2015, the Council adopted Regulation (EU) 2015/1755 concerning restrictive measures in view of the situation in Burundi. (2) Additional identifying information concerning one natural person is available. (3) Annex I to Regulation (EU) 2015/1755 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2015/1755 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 257, 2.10.2015, p. 1. ANNEX In Annex I to Regulation (EU) 2015/1755, entry 3 under the heading List of natural and legal persons, entities and bodies referred to in Article 2 is replaced by the following: Name Identifying Information Grounds for designation 3. Mathias/Joseph NIYONZIMA alias KAZUNGU DOB: 6.3.1956; 2.1.1967 POB: Kanyosha Commune, Mubimbi, Bujumbura-Rural Province, Burundi Registration number (SNR): O/00064 Burundian nationality. Passport number: OP0053090 Officer of the National Intelligence Service. Responsible for obstructing the search for a political solution in Burundi by inciting violence and acts of repression during the demonstrations that started on 26 April 2015 following the announcement of the presidential candidacy of President Nkurunziza. Responsible for helping to train, coordinate and arm the Imbonerakure paramilitary militias, including outside Burundi, who are responsible for acts of violence, repression and serious human rights abuses in Burundi.